Citation Nr: 1447030	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux esophagitis.

2. Entitlement to an evaluation in excess of 10 percent for sinusitis.

3. Entitlement to an evaluation in excess of 10 percent for status post right knee arthroscopic surgery.

4. Entitlement to an evaluation in excess of 10 percent for left knee strain.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1989 to January 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

On his April 2012 substantive appeal the Veteran indicated he wished to appeal the issue of "Thoracic Spine/Cervical Spondylosis/Sternum (Manubriosternal Joint)."  The Board notes that the June 2010 rating decision denied service connection for a sternum condition and granted service connection for cervical spondylosis and degenerative arthritis of the thoracic spine and shoulders, awarding 10 percent ratings for each.  However, the Veteran did not appeal those issues.  Therefore, they are not before the Board.  However, the Veteran's April 2012 statement may be taken as a new claim.  Therefore, as the issues of service connection for a sternum condition and an increased rating for cervical spondylosis and degenerative arthritis of the thoracic spine and shoulders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran's GERD has manifest with intermittent symptoms of epigastric distress and heartburn and dysphagia once or twice a month that had resolved by November 2012.

2. The Veteran's sinusitis is manifest with at most three non-incapacitating sinus infections per year.

3. The Veteran's status post right knee arthroscopic surgery is manifest with flexion to no less than 120 degrees with pain beginning at 110 degrees, no additional loss of range of motion on repetitive use, and locking and pain but no effusion into the joint.

4. Since the Veteran's right knee partial medial meniscectomy, he has had locking and pain.

5. The Veteran's left knee strain is manifest with flexion to no less than 125 degrees with pain at 115 degrees, no additional loss of range of motion on repetitive use, and no objective evidence of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux esophagitis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7346 (2013).

2. The criteria for an evaluation in excess of 10 percent for sinusitis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6512 (2013).

3. The criteria for an evaluation in excess of 10 percent for status post right knee arthroscopic surgery, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5260 (2013).

4. The criteria for an evaluation of 10 percent, but no higher, for removal of right knee semilunar cartilage, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5259 (2013).

5. The criteria for an evaluation in excess of 10 percent for left knee strain, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5024, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

GERD

The Veteran currently has a 10 percent rating under Diagnostic Code 7399-7346 for his GERD.

As indicated by the hyphenated diagnostic code, the Veteran's GERD has been rated by analogy to a hiatal hernia.  38 C.F.R. §§ 4.20, 4.27 (2013) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's GERD. 

Diagnostic Code 7346 assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2013).

At his January 2010 VA examination the Veteran reported taking medication for reflux.  He denied having heartburn, hematemesis, hematochezia, and melena.  The examiner diagnosed controlled GERD.

In his April 2012 substantive appeal, the Veteran stated that his currently prescribed medication is mostly effective but he still has occasional reflux and heartburn.

A September 2012 private treatment record reflects that the Veteran reported having intermittent symptoms three to four times per month.  He described his symptoms as intermittent epigastric cramping, which is better with meals, and intermittent heartburn three to four times per month.  He also reported intermittent solid food dysphagia once or twice per month.  He underwent an upper GI endoscopy in October 2012.

On VA examination in January 2013 the Veteran reported reflux, pyrosis, and infrequent episodes of epigastric distress.  He did not report dysphagia, regurgitation, or substernal arm or shoulder pain.  The examiner noted that the Veteran's eosinophilic esophagitis caused inflammation and narrowing of the Veteran's esophagus, leading to difficulty swallowing, which had been alleviated by an esophageal dilation in November 2012.

The Board acknowledges that the Veteran experiences symptoms of GERD but finds that his condition overall does not more closely approximate the criteria for a 30 percent rating.  The Veteran has never reported regurgitation or substernal or arm or shoulder pain.  He has further never been noted to have considerable impairment of health as a result.  Rather the Veteran himself has described at most intermittent symptoms of epigastric distress and heartburn and dysphagia once or twice a month that had resolved by November 2012.

Therefore, the Board finds a preponderance of the evidence is against an increased rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Sinusitis

The Veteran currently has a 10 percent rating under Diagnostic Code 6512 for sinusitis.

Under the General Rating Formula for Sinusitis, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

Finally, a 50 percent evaluation is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The evidence does not show and the Veteran has not contended that he has three or more incapacitating episodes of sinusitis per year or more than six non-incapacitating episodes, such that a higher, 30 percent, rating is warranted.  Nor has he had surgery for his sinusitis.

At his January 2010 VA examination the Veteran reported averaging one sinus infection per year that requires antibiotics.

In his April 2012 substantive appeal the Veteran reported two to three sinus infections per year since 1992 for which he has been prescribed antibiotics.

At his January 2013 VA examination the Veteran reported at least three sinus infections per year, which are treated with antibiotics.  The Veteran reported that when he has a sinus infection he usually gets a frontal headache.  He also reported tenderness in the maxillary and frontal sinus regions.  The examiner noted that the Veteran's sinus infections are non-incapacitating.

As the evidence shows that the Veteran at most averages three non-incapacitating sinus infections per year, the Board finds that he is not entitled to a rating in excess of 10 percent.  As a preponderance of the evidence is against the claim for an increased rating, it must be denied.

Right Knee

The Veteran currently has a 10 percent rating under Diagnostic Code 5260-5024 for status post right knee arthroscopic surgery.

Diagnostic Code 5024 indicates that the disability should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. See 38 C.F.R. § 4.71 , Plate II (2013). 

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

At his January 2010 VA examination the Veteran reported he no longer experiences his right knee locking or giving out but instead has pain and swelling after about 30 minutes of standing or 1.5 hours of walking.  On examination mild tenderness was noted.  The Veteran demonstrated active range of motion of flexion to 120 degrees and extension to 0 degrees without pain or additional loss of range of motion on repetition.

In July 2010 the Veteran was seen by a private physician for his right knee.  He complained of severe pain anteriorly over the patellar tendon origin and quadriceps insertion as well as sharp, popping, catching, and clicking sensations over the medical and lateral joint lines.  On examination his flexion was measured to 130 degrees.  He had a severe medial McMurray's test with multiple large pops and severe pain and moderate medial McMurray's with pops and pain.  There was moderate effusion.

In November 2010 the Veteran underwent a right knee arthroscopy, including a partial medial meniscectomy of a small tear in the medial meniscus.

In June 2011 the Veteran was seen by his private physician.  He reported occasionally when he runs at the beginning of his sprint he starts to feel pain.  He had negative medial and lateral McMurray's tests and anterior and posterior drawer tests.  His flexion was measured to 140 degrees.

On his April 2012 substantive appeal, the Veteran stated that his knee continues to have pain and pops.  It also locks up when sitting and swells and aches when standing.  He wears a knee brace.

In January 2013 the Veteran underwent another VA examination.  He reported chronic throbbing knee pain.  He said he has both instability and swelling.  The Veteran reported he regularly uses a knee brace.

On examination, his flexion was measured to 120 degrees with pain beginning at 110 degrees.  His extension was normal with no objective evidence of painful motion.  He had no additional loss of range of motion on repetitive use but the examiner did note less movement than normal; incoordination; pain of movement; interference with sitting, standing, and weight-bearing; and crepitus with no overt swelling.  

The examiner further noted tenderness or pain to palpation.  Anterior, posterior, and medial-lateral instability tests were normal.  The examiner noted the Veteran had a right meniscal tear with frequent episodes of joint "locking" and joint pain but no effusion.  

The Board finds the evidence does not support that a rating in excess of 10 percent is warranted under Diagnostic Code 5260 as the Veteran has consistently demonstrated flexion to at least 120 degrees, with pain at 110 degrees.  The Board acknowledges the Veteran's additional symptoms with repetitive use, but finds that the evidence does not show that they cause such additional functional loss that the Veteran's condition would more closely approximate a higher rating.  Rather, on testing the Veteran has demonstrated significant range of motion even with consideration of pain and no additional loss of range of motion on repetitive use.  Thus, even with consideration of the DeLuca factors, a higher rating is not warranted.

The Board also finds the Veteran is not entitled to a separate rating under Diagnostic Code 5261 as his extension has consistently been measured to be normal.  Further, although the Board acknowledges the Veteran's complaint of instability at his January 2013 VA examination, the Board finds he is not entitled to a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Although the Veteran has subjectively reported instability, he does not have the medical training or experience as a lay person to clinically diagnose lateral instability.  Objective testing done at the VA examination did not support a clinical diagnosis of lateral instability.  The Board gives greater probative weight to the objective testing and finds that a separate rating under Diagnostic Code 5257 is not warranted.

However, the Board finds that the Veteran is entitled to a separate rating under Diagnostic Code 5259 for removal of semilunar cartilage.  As part of the Veteran's arthroscopic surgery, a partial medial meniscectomy was performed.  Examination of the knee since that time has shown locking and pain.  The General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of locking and pain are attributable, at least in part, to the documented meniscal tear and resulting surgery. Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted.  

The Board notes that Diagnostic Code 5258 would provide a higher evaluation of 20 percent for semilunar cartilage complaints, but applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The evidence does not show dislocated semilunar cartilage, nor has effusion into the joint been found.  Therefore, the Board finds the Veteran is not entitled to a rating under Diagnostic Code 5258.

Left Knee

The Veteran currently has a 10 percent rating under Diagnostic Code 5260-5024 for left knee strain.

At his January 2010 VA examination the Veteran reported pain in his left knee after about 30 minutes of standing or 1.5 hours of walking.  He said he does not have locking or giving out.  The Veteran demonstrated active range of motion of flexion to 135 degrees and extension to 0 degrees without pain or additional loss of range of motion on repetition.

In his April 2012 substantive appeal the Veteran stated that his knee locks and pops daily.  It also aches at rest and standing and his pain increases to 8 out of 10 after short periods of sitting or standing.

At his January 2013 VA examination the Veteran reported he has popping, swelling, and giving out in his left knee.  He reported constant, throbbing pain, and sharp pain if he attempts vigorous activity.  He said he occasionally uses a left knee brace.

On examination, his left knee flexion was measured to 125 degrees with pain beginning at 115 degrees.  His extension was normal with no objective evidence of painful motion.  He had no additional loss of range of motion on repetitive use, but the examiner did note less movement than normal; incoordination; pain on movement; interference with sitting, standing, and weight-bearing; and crepitus with no overt swelling.  The Veteran had tenderness or pain to palpation.  Anterior, posterior, and medial-lateral instability tests were normal.

The Board finds the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  For a 30 percent evaluation, flexion must be limited to 15 degrees.  The Veteran has never shown a limitation of flexion to less than 125 degrees with pain at 115 degrees.  The Board acknowledges that the Veteran had additional symptoms on repetitive use; however, despite those symptoms, he had no additional loss of range of motion.  The Board also specifically acknowledges the Veteran's complaints of pain.  However, despite that pain, the Veteran has consistently demonstrated flexion of well over 15 degrees.  Thus, even with consideration of the DeLuca factors, the Board finds that a rating in excess of 10 percent is not warranted.  Rather, to the extent that the Veteran has additional functional loss, the Board finds that that loss is contemplated by the 10 percent rating assigned.

The Board has also considered whether any additional ratings should be assigned, but finds that none are applicable.  The Veteran's extension has consistently been found to be normal, so a rating under Diagnostic Code 5261 is not warranted.  Although the Veteran subjectively reported his knee "gives out" at his January 2013 VA examination, objective instability testing at that examination was normal.  Thus, although the Board acknowledges the Veteran's complaints, the Board gives greater weight to the objective testing in finding that the Veteran does not have recurrent subluxation or lateral instability such that a rating under Diagnostic Code 5257 is warranted.  The clinical presence of instability or subluxation is a medical finding which the Veteran is not competent to relate.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's GERD, sinusitis, or right and left knee conditions.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected conditions that would render the schedular criteria inadequate.  The Veteran's GERD symptoms, including epigastric distress, heartburn, and dysphagia; his sinusitis symptoms, including sinus infections with headaches and tenderness; his right knee symptoms including loss of range of motion, pain, and locking; and his left knee symptoms, including loss of range of motion and pain, are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's GERD, sinusitis, or knee conditions.  In addition, the Board finds the record does not reflect that the Veteran's conditions markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   The record shows that in a pre-discharge November 2009 Benefits Delivery at Discharge Program notice (VCAA letter equivalent), the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claim for higher initial ratings arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in March 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in January 2010 and January 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

ORDER

An evaluation in excess of 10 percent for gastroesophageal reflux esophagitis is denied.
 
An evaluation in excess of 10 percent for sinusitis is denied.

An evaluation in excess of 10 percent for status post right knee arthroscopic surgery is denied.

An evaluation of 10 percent for removal of right knee semilunar cartilage is granted.

An evaluation in excess of 10 percent for left knee strain is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


